COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-012-CV
 
                                                                                                        
AMY STEWART                                                                  APPELLANT
 
                                                   V.
 
ROGER HANSEN                                                                    APPELLEE
 
                                              ------------
 
               FROM
THE 355TH DISTRICT COURT OF HOOD
COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On January 11, 2006, we
notified appellant, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $125 filing fee was paid.  See Tex.
R. App. P. 42.3(c).  Appellant has
not paid the $125 filing fee.  See
Tex. R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER CURIAM
 
 
PANEL
D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:
February 9, 2006




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).